The per curiam opinion and the decree entered in this appeal are ordered set aside and the following substituted therefore:
On the hearing below, this appeal was consolidated for hearing with and submitted there on the same evidence as in Agnew et al v. American President Lines Ltd., et al., 177 F.2d 107, No. 11,943. The appeals were heard and submitted on the record of the hearings below, so consolidated.
The libellants and appellants were unlicensed personnel on the Steamer President Harrison, and were on the same voyage as those in the Agnew case. Our views of this appeal are those expressed of the rights of the unlicensed personnel in our opinion as amended, in No. 11,943, filed on Sept. 9, 1949.
We affirm the decree in the instant appeal, 73 F.Supp. 944, so far as concerns the claim for maintenance. We reverse it as to the claim for a war bonus and order the entry of a decree in the same terms as ordered on the petition for rehearing in appeal No. 11,943, filed Sept. 9, 1949.